Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Nichols on 02/22/2021.
The application has been amended as follows: 
Claims 7-9, rejoined;
Claims 18-23, canceled;
Claim1, line 20; after “of film”, delete [so that], instead insert --, wherein--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of the claimed vertical form, fill, and seal machine for forming a resealable bag as amended herewith and supported by the remarks filed on 02/15/2021.  In particular, the prior art of record fails to disclose a use of a zipper separation blade coupled to the former in the claimed structural manner to operate on a tube of film being provided with a lateral zipper strip arranged orthogonal to the overlapping longitudinal edges having an unattached portion that overlaps the overlapping longitudinal edges of the tube of film, while the unattached portion of the zipper strip is not located between the overlapping longitudinal edges as the vertical sealer seals together the overlapping longitudinal edges, see for example (Figs. 5a-5c & 6a-6d; via zipper separation blade 406, to isolate the unattached portion 318 of a zipper strip 310).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731